DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-3, 6-19, 22-32
The following claim(s) is/are amended: 1, 17
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 4-5, 20-21
Claim(s) 1-3, 6-19, 22-32 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 5/24/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-19, 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US Pub. 2015/0261742) in view of Song (US Pub. 2017/0201575) and further in view of Jeyaraman (US Pub. 2016/0028673).
With respect to Claim 1, Gandhi teaches a group-based communication server for determining identities in a group-based communication system, (Fig. 4, paras. 53-58; User sends a message to one or more friends, posts a status update, or posts on a bulletin board, which are group-based communication systems. The system provides predictive matching identifications. Fig. 1, Paras. 23-25, 33; system is one or more servers running a social network system.)
the group-based communication server comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with at least one processor cause the group-based communication server to: (Fig. 8, paras. 87-89; processor and memory)
receive, from a client device, a message association request comprising a mention recipient identifier (Fig. 1; client device. paras. 51,56; user may post to a bulletin board, send a message to one or more friends, or send a status update as types of input and reference (para. 16) other users, which are message association requests. See also Song, para. 57-58, 114-115; message threads have identifiers. Associating a message with a thread is a message association request.)
wherein the message association request is associated with a message communication, (paras. 51,56; user may post to a bulletin board, send a message to one or more friends, or send a status update as types of input and reference (para. 16) other users, which are message association requests. See also Fig. 4; user posts a message as part of an update to an event.)
wherein the mention recipient identifier is based on an input at the client device in a group-based communication channel, and (para. 51; user inputs a message. Para. 53; predictive typeahead is based on the user input.  paras. 51,56; user may post to a bulletin board, send a message to one or more friends, or send a status update as types of input and reference (para. 16) other users, which are message association requests. See also Song, para. 57-58, 114-115; message threads have identifiers. Associating a message with a thread is a message association request.)
in circumstances where the candidate user list comprises only a single entry: retrieve a global identifier associated with the single entry, and associate the message communication with the global identifier associated with the single entry; (para. 16; system matches strings of characters to names corresponding to existing users. Fig. 4, paras. 58-59; system finds matching nodes. paras. 79-80; user nodes refer to each other to establish relationships, which means they have a global identifier so that User A can be a friend a particular John Smith and not all John Smiths. System may auto-populate the top-ranked match into the communication. See also Fig. 6, paras. 73-74; system retrieves social graph nodes. In the example of Fig. 4, typing “San” gives three matches. If the typing continued to “Sandy” there would only be one match, and the system may auto-populate it.)
in circumstances where the candidate user list comprises a plurality of entries: retrieve a plurality of global identifiers associated with the plurality of entries, (para. 16; system matches strings of characters to names corresponding to existing users. Fig. 4, paras. 58-59; system finds matching nodes. See also Fig. 6, paras. 73-74; system retrieves social graph nodes. paras. 79-80; user nodes refer to each other to establish relationships, which means they have a global identifier so that User A can be a friend a particular John Smith and not all John Smiths.)
determine detailed identifying information for each global identifier of the plurality of global identifiers, (paras. 59-60; system may transfer other metadata of the matching node, including images)
transmit to the client device the detailed identifying information for each global identifier of the plurality of global identifiers, (Fig. 4, paras. 58-60; system sends response to client device including names and metadata of matches.)
receive, from the client device, a detailed identifying information selection associated with a selected global identifier of the plurality of global identifiers, (paras. 59-60; user selects options.
associate the message communication with the selected global identifier; (paras. 59-60; upon selection of an option the message may be autopopulated with the full name and a hyperlink to a website related to the node)
post the message communication in the group-based communication channel for viewing by all users in the authorized user list; and (Fig. 4, paras. 53-58; User sends a message to one or more friends, posts a status update, or posts on a bulletin board, which are group-based communication systems. See also Song, paras. 60, 76, 83, 86; user’s privacy settings for a conversation, as well as postings of status updates, control whether the object is visible to a given user. Paras. 121-123; user is notified of a new posting in their group.) 
But Gandhi does not explicitly teach an authorized user identifier list.
Song, however, does teach and a group-based communication channel identifier, (paras. 57-58, 114-115; group conversations are given thread IDs to identify the conversation.)
Wherein the group-based communication channel is identified by the group-based communication channel identifier (paras. 53-58, 114-115; group conversations are given thread IDs to identify the conversation and control who can access the group. See also paras. 83-85; user may post content to a group such as “my family” and the system can control access to that content and that group.)
determine, based on the received group-based communication channel identifier, access control parameters of the group-based communication channel identified by the group-based communication channel identifier; (Fig. 1A, paras. 40-41, 53-57; system determines which identified users may view and contribute to group or event conversations. Paras. 83-85; users may communicate with groups according to degrees of separation such as posts to Friends or Friends-of-Friends.)
wherein the access control parameters comprise at least one group identifier associated with a group that can access the group-based communication channel identified by the group-based communication channel identifier (paras. 57-58, 114-115; group conversations are given thread IDs to identify the conversation. See also paras. 83-85; users groups such as “my family” or “gaming club” may allow access or denial of access to particular users. paras. 3-4, 54; messages are content. Paras. 83-85; content objects have privacy settings which identify which users or groups of users can access or see the object. See also Fig. 2a, paras. 48-49; user identifies which people are granted access to a group communication. Fig. 2d; message goes to groups “Family” and “College Friends.” In short, the system allows for a designation that this/these people (a group identifier) can view (an access association) this conversation (an identified channel).)
determine, based on the access control parameters, an authorized user identifier list that indicates user identifiers within the group-based communication system that are authorized to access the identified group-based communication channel, wherein the authorized user identifier list is determined by locating user identifiers that are associated with one or more of the at least one group identifier; (Fig. 1A, paras. 40-41, 53-57, 83-85; system determines which identified users may view and contribute to group or event conversations.)
determine a candidate user list based on a comparison between the mention recipient identifier and the authorized user identifier list, wherein the candidate user list is a subset of the authorized user identifier list; (Fig. 1A, paras. 40-41, 53-57; system determines which identified users may view and contribute to group or event conversations. See also Gandhi, para. 16; system matches strings of characters to names corresponding to existing users. Fig. 4, paras. 58-59; system finds matching nodes. It would have been obvious to one of ordinary skill to utilize the authorized user identifier list to check the recipient identifier against in order to limit the mention to someone who is capable of seeing and interacting with the mention. Also, Application of a known technique to similar elements or for expected benefits is obvious (see MPEP 2143(I)(C) and (D), i.e. It would have been obvious to apply the predictive association search technique to the list of people in the conversation rather than the list of all users because its provides the predictable benefit of only suggesting from a list of people in the conversation rather than suggesting from a list of all users. Further, examiner notes that when the group is “all users” (i.e. the privacy is set to “public” see Song, para. 84) the situation reduces to Gandhi’s comparison to all user nodes in the system. See also Gandhi, para. 20; registered users of the social network.)
provide a notification of the message communication posting to a client device associated with the selected global identifier or the global identifier associated with the single entry. (paras. 121-123, 156; push notification to a client that a messaging update is available so that a user can reply or respond.)
It would have been obvious to one of ordinary skill prior to the effective filing to combine the server of Gandhi with the authorized user identifier list in order to allow a user to speak privately to only a subset of social networking users rather than all users. (Song, para. 84)
But modified Gandhi does not teach provide a notification of the message communication posting to only a client device associated with the selected global identifier or the global identifier associated with the single entry.
Jeyaraman, however, does teach provide a notification of the message communication posting to only a client device associated with the selected global identifier or the global identifier associated with the single entry. (paras. 27, 36; When a message identifies a user, the system notifies the user of the message with a push notification. See also Song, paras. 121-123, 156; push notification to a client that a messaging update is available so that a user can reply or respond. Examiner construes providing a notification to only a particular client device in a comprising claim as a limitation to sending a unicast message, which is anticipated by Jeyaraman. However, if the claim was construed as a negative limitation that no other notifications are provided to anyone else, Examiner cites Song, para. 156; system may not include a push storage server to push messaging updates to clients.)
It would have been obvious to one of ordinary skill prior to the effective filing to combine the server of modified Gandhi with the notification in order to allow the user to reply to communications mentioning the user.

With respect to Claim 2, modified Gandhi teaches the group-based communication server of claim 1, and Gandhi also teaches wherein the mention recipient identifier is associated with a full name value or a display name value. (para. 14; user nodes for an individual human user or entity or enterprise. para. 80; user node is associated with the user’s name, which is a full name. Fig. 4; Daria Montijo and Rose Yao, which are displayed names. Examiner notes that full names and display names may overlap, but to the extent that a display name may differ from a full name (e.g. “Bobby” for “Robert”), Examiner takes official notice of display and full names and it would have been obvious to one of ordinary skill to include both because people commonly refer to one another by nicknames. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)

(Fig. 4; system returns full/display names (“Sandwich Express”) title (“Sandwich Store” or “Night Club”) and images, which are avatar representations. See also Daria Montijo which includes an avatar image. paras. 59-60; system may transfer other metadata of the matching node, including images. Para. 80; user profile picture, which is an avatar.)
 
With respect to Claim 6, modified Gandhi teaches the group-based communication server of claim 1, and Gandhi also teaches wherein the global identifier uniquely identifies a user profile associated with the group-based communication system. (Fig. 7, paras. 80, 82; user nodes store user entered information, which is a profile, and users get their own profile webpages, which is also a user profile. Because the information is stored with the node itself, it is uniquely identifiable. See also Song, para. 93; a user node is associated with a unique user identifier.)

With respect to Claim 7, modified Gandhi teaches the group-based communication server of claim 1, and Gandhi also teaches wherein the mention recipient identifier comprises one or more non ASCII characters. (Examiner notes that para. 56 discloses that the string of characters may be any acceptable string including alphanumeric, space, and punctuation. Examiner asserts that this suggests non-ASCII, but the extent that this may not suggest non-ASCII, as an alternate ground Examiner takes official notice of non-ASCII and it would have been obvious to one of ordinary skill prior to the effective filing of the invention to include non-ASCII characters so that users can enter non-English characters such as Chinese or Japanese.)

With respect to Claim 8, modified Gandhi teaches the group-based communication server of claim 1, and Gandhi also teaches wherein the authorized user identifier list comprises a plurality of potential entries, (paras. 20, 80; registered users have user nodes. Fig. 7, para. 79; multiple user nodes.)
wherein each of the plurality of potential entries comprises a global identifier, (paras. 79-80; user nodes refer to each other to establish relationships, which means they have a global identifier so that User A can be a friend a particular John Smith and not all John Smiths.)
a full name value, and a display name value. (para. 80; user node is associated with the user’s name, which is a full name. Fig. 4; Daria Montijo and Rose Yao, which are displayed names. Examiner notes that full names and display names may overlap, but to the extent that a display name may differ from a full name (e.g. “Bobby” for “Robert”), Examiner takes official notice of display and full names and it would have been obvious to one of ordinary skill to include both because people commonly refer to one another by nicknames. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)

(paras. 16, 57-58, 73; system performs string matching on an entered string to names and updates as each character is entered, which is a Boolean comparison. para. 80; user node is associated with the user’s name, which is a full name. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
and adding to the candidate user list potential entries that return a Boolean value of true for at least an accuracy threshold percentage greater than 0. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation.)

With respect to Claim 10, modified Gandhi teaches the group-based communication server of claim 9, and Gandhi also teaches wherein the determining of the candidate user list further comprises: comparing each subsequent character in the mention recipient identifier to the full name value of each potential entry in the authorized user identifier list; (para. 57, 76; comparison may be re-run every time a new character is entered. para. 80; user node is associated with the user’s name, which is a full name. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
and adding, to the candidate user list, potential entries that return a Boolean value of true for at least an accuracy threshold percentage-greater than 0. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation.)

With respect to Claim 11, modified Gandhi teaches the group-based communication server of claim 9, and Gandhi also teaches wherein the determining of the candidate user list further comprises: comparing each subsequent character in the mention recipient identifier to the full name value of each potential entry in the authorized user identifier list; (para. 57, 76; comparison may be re-run every time a new character is entered. para. 80; user node is associated with the user’s name, which is a full name. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
(para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation, but Examiner notes that the specification does not state that 80% is critical, and it is therefore obvious to as a matter of routine optimization, see MPEP 2144.05.)

With respect to Claim 12, modified Gandhi teaches the group-based communication server of claim 11, and Gandhi also teaches wherein the accuracy threshold percentage is 100. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms, which means that in one embodiment the system does not and simply performs matching. Further, Examiner notes that the specification does not state that 100% is critical, and it is therefore obvious to as a matter of routine optimization, see MPEP 2144.05.)

With respect to Claim 13, modified Gandhi teaches the group-based communication server of claim 8, and Gandhi also teaches wherein the determining of the candidate user list further (paras. 16, 57-58, 73; system performs string matching on an entered string to names and updates as each character is entered, which is a Boolean comparison. Fig. 4; Daria Montijo and Rose Yao, which are displayed names. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
and adding, to the candidate user list, potential entries that return a Boolean value of true for at least an accuracy threshold percentage greater than 0. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation.)

With respect to Claim 14, modified Gandhi teaches the group-based communication server of claim 13, and Gandhi also teaches wherein the determining of the candidate user list further comprises: comparing each subsequent character in the mention recipient identifier to the display name value of each potential entry in the authorized user identifier list; (para. 57, 76; comparison may be re-run every time a new character is entered. Fig. 4; Daria Montijo and Rose Yao, which are displayed names. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
and adding, to the candidate user list, potential entries that return a Boolean value of true for at least an accuracy threshold percentage greater than 0. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation.)

With respect to Claim 15, modified Gandhi teaches the group-based communication server of claim 13, and Gandhi also teaches wherein the determining of the candidate user list further comprises: comparing each subsequent character in the mention recipient identifier to the display name value of each potential entry in the authorized user identifier list; (para. 57, 76; comparison may be re-run every time a new character is entered. Fig. 4; Daria Montijo and Rose Yao, which are displayed names. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
and adding, to the candidate user list, potential entries that return a Boolean value of true for at least an accuracy threshold percentage of 80. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation, but Examiner notes that the specification does not state that 80% is critical, and it is therefore obvious to as a matter of routine optimization, see MPEP 2144.05.)

With respect to Claim 16, modified Gandhi teaches the group-based communication server of claim 15, and Gandhi also teaches wherein the accuracy threshold percentage is 100. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms, which means that in one embodiment the system does not and simply performs matching. Further, Examiner notes that the specification does not state that 100% is critical, and it is therefore obvious to as a matter of routine optimization, see MPEP 2144.05.)

With respect to Claim 17, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.




Remarks
Applicant argues at Remarks, pg. 13 that the 103 rejection should be withdrawn because Examiner stated at Non-Final, pg. 19 that providing a notification “only” to the user would overcome the Gandhi/Song combination. Examiner questions whether Applicant’s amendment actually achieves that scope. Applicant amended the limitation “provide a notification of the message communication posting to only a client device associated with the selected global identifier…” But generally in a comprising claim, adding “only” merely limits the notification being described, and does not prevent the general comprising language from being open-ended (i.e. provide a notification with a single particular addressee/destination – the notification must be a unicast notification). To comply with Examiner’s suggestion, the claim would have needed a negative limitation that no other messages were sent.
Regardless, Jeyaraman would render both scopes obvious, so Examiner cites it to compact prosecution.
Applicant argues at Remarks, pg. 14 that the amended wherein clauses render the claims nonobvious because neither Gandhi nor Song suggest a “group identifier associated with a group that can access the group-based communication channel.”
This argument flies in the face of the common meaning of already-cited features. Song discloses that access to content can be gated. For example, Song discloses groups which are of limited access. Song discloses messages that are visible by only a subset of users (i.e. group or private Song, Fig. 2d (system understands the groups of “Family” and “College Friends” for a user) and para. 84 “As an example and not by way of limitation, access or denial of access may be specified for particular users, users within a particular degrees-of-separation, user groups, user networks, all users, no users, users of third party systems, particular applications, other suitable users or entities, or any combination thereof.” User groups, user networks and all users are identifiers of groups of users. Further, Examiner asserts the broadest reasonable interpretation of group includes a single particular user (e.g. a group may be a set of one). Spec, para. 40 defines “group-based” as “accessible to only a defined group of users” and gives the example as those of an organization. Assuming this is some evidence of the term “group” for the specification, that definition would also include “other suitable entities.”
In short, the system identifies groups of users, and allows access to content on either an individual or a group level. That is an association between a group identifier and a group-based communication channel identifier.
Examiner maintains the obviousness rejection over Gandhi/Song/Jeyaraman. All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449